UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-1296


JOHN M. DICKSON, JR.,

                    Plaintiff - Appellant,

             v.

MAYOR MCKINLEY L. PRICE, DDS, In his individual capacity, as a person
acting under color of state law; CITY OF NEWPORT NEWS VIRGINIA, In its
individual capacity as a person, acting under color of state law; FORMER CHIEF
OF POLICE OF THE CITY OF NEWPORT NEWS MR. RICHARD W. MYERS,
In his individual capacity as a person, acting under color of state law; CITY OF
NEWPORT NEWS VIRGINIA POLICE OFFICERS JOHN/JANE DOE, In their
individual capacities as persons, acting under color of state law; CITY OF
HAMPTON VIRGINIA, In its individual capacity as a person, acting under color
of state law; CHIEF OF POLICE MR. TERRY L. SULT FOR THE CITY OF
HAMPTON VIRGINIA, In his individual capacity, as a person acting under color
of state law; CITY OF HAMPTON VIRGINIA POLICE TECHNICAL POLICE
OFFICER(S) JOHN/JANE DOE(S), In their individual capacities, as persons
acting under color of state law; CITY OF HAMPTON VIRGINIA POLICE
OFFICERS JOHN/JANE DOE(S), In their individual capacities as persons acting
under color of state law; FBI AGENT MRS./MS. KATHERINE ANDREWS,
Former special agent in charge of the Newport News field office, in her individual
capacity, as a person acting under color of federal and state law; FBI NEWPORT
NEWS FIELD OFFICE JOHN/JANE DOE(S) TECHNICAL AND FIELD
AGENT(S), In their individual capacities, as persons acting under color of federal
and state law,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:18-cv-00001-AWA-DEM)
Submitted: May 17, 2018                                           Decided: May 18, 2018


Before KING and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John M. Dickson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      John M. Dickson, Jr., appeals the district court’s order dismissing his civil

complaint as frivolous under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Dickson v. Price, No. 4:18-cv-00001-AWA-DEM (E.D. Va. Feb. 13,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                            AFFIRMED




                                           3